Order entered July 17, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00872-CV

                  IN THE INTEREST OF L.M.C AND E.H.C., CHILDREN

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 219-54113-2010

                                            ORDER
       We GRANT appellant’s July 15, 2014 unopposed motion for an extension of time to file

a reply brief. Appellant shall file his reply brief on or before August 8, 2014.


                                                       /s/   ADA BROWN
                                                             JUSTICE